Citation Nr: 1816680	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-00 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, and sleep disturbance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran appeared at a hearing held at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is in the claims file.

This case is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Board regrets the additional delay in resolving this matter.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD, depression, and sleep disturbance, which he attributes to his experiences in service.  He has specifically reported involvement in altercations in service, including an incident that resulted in him being briefly treated by mental health professionals.  The Veteran has also alluded to top secret assignments in service, which he states he can provide no details about because of their classified nature.  The Veteran does not have a diagnosis of PTSD, but he was diagnosed with adult situational reaction in service, and has been diagnosed with major depressive disorder and alcohol dependence, and has reported sleep disturbances.

A VA examination was conducted in April 2017, which concluded with the opinion that the Veteran does not have PTSD.  The examiner also stated that the Veteran does not meet the criteria for any mental health disability diagnosis under the DSM-V.  However, the record shows that the Veteran has received mental health treatment through the VA Medical Center and a June 2014 treatment note shows a diagnosis of adjustment disorder (CAPRI, 10/20/2017).  Adjustment disorder is listed as a diagnosis in the DSM-V.  The failure to acknowledge and address this disability renders the VA examination inadequate.

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (stating that what constitutes a claim cannot be limited by a lay veteran's assertion of his condition, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  Therefore, the Board construes the Veteran's claim of service connection for PTSD as encompassing entitlement to service connection for the additional psychiatric diagnoses raised by the record, in this case, adjustment disorder, as well as his reports of disturbed sleep.  As a result, an opinion regarding whether these diagnoses are the result of service is required on remand.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that any of his current diagnosed mental health disabilities, to include adjustment disorder and sleep disturbance, were incurred in service, to include as a result of any of the events the Veteran has described as stressors.  The examiner is advised that the Veteran's assertions of classified activities in service have not been verified and therefore cannot be considered as the cause of any diagnosed mental health disabilities.

The examiner should provide the rationale for any opinions rendered.  Access to the entirety of the electronic claims file should be provided to the examiner for review.

2. Then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


